DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Figure element 3 is introduced as “axes 3” in [0011] of the specification (paragraph number according to instant application’s pre-grant publication US-20210009458-A1). The subsequent references for element 3 in [0011, 0013] refer to “rollers 3”.  
Appropriate correction is required.

Claim Objections
Claim 4 objected to because of the following informalities:  
“the flow rate through the flow channels” should be “a flow rate…”
 Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pesonen et al (EP-0968970-B1, English translation provided by Espacenet) and further in view of Yoshizawa (JP-2004067416-A, English translation provided by Espacenet), Ritter et al (US-3672861-A), and Letemps et al (US-4773926-A).
Regarding claim 4, Pesonen teaches of an apparatus for tempering glass panels that encompasses a device for annealing glass panes [0002]. The device comprises rollers (rolls 3) on which the glass pane can be transported horizontally (Fig. 1) [0011], and first and second sets of cooling air feeds running parallel to axes of the rollers from which cooling air can be guided onto both sides of the glass pane (upper and lower nozzle boxes 1, 2; Fig. 1) [0011]. 
Pesonen shows in Fig. 1 that the first/lower set of cooling air feeds are arranged between the rollers and the rollers forming partitions. Fig. 1 of Pesonen illustrates element 4 is arranged between the upper/second set of cooling air feeds and opposite the lower rollers forming partitions, reading on wall elements. 
Pesonen teaches that the cooling air feeds extend substantially in the orthogonal direction to the glass [0011] from a series of tapered orifices (Fig 1, items 6 and 7) but does not teach the cooling air feed is supplied by a slit like nozzle with a continuous tapering flow channel which extends over the entire width of the glass pane. In the same field of endeavor, cooling glass, Yoshizawa teaches cooling air feeds (nozzle boxes) perpendicular to the transport direction and extending continuously along the width of the glass pane (p. 4 Line 20-24) where the nozzle has a tapered shape (Fig 7). It would have been obvious to one of ordinary skill in the art at to modify the cooling air feed taught by Pesonen by consolidating the disclosed orifices into a continuous slit nozzle as taught by Yoshizawa to decrease distortion of the glass plate, limiting residual stress of the final product (p. 3 Line 31-37).
Pesonen is silent regarding air flow patterns after the cooling air feed is discharged. Inherently the cooling air would impact the glass pane and reflect towards the nozzle. Yoshizawa further teaches that the slit nozzle system includes an exhaust path between adjacent nozzles using a suction fan (p. 5 Line 11-13). It would have been obvious to incorporate an exhaust/suction system between slit nozzles to increase cooling rate of the glass plate (p. 3 Line 42-45) and to effectively reduce planar residual stress of the glass plate (p. 3 Line 48-50).
Yoshizawa refers to an air curtain effect of slit nozzles that interferes with gas path (air flow) causing not smooth flow (p. 3 Line 46-47). Yoshizawa changes distance between the nozzle and exhaust (p. 3 Line 48-49) but does not use wall elements to change air flow. In related air cooling of conveyed sheet glass art, Ritter teaches of using wall elements (baffle plates) to reduce and minimize air turbulence generated from each air feed (Col. 6 Line 1-13), reading on motivation to achieve laminar flow. It would be obvious to one of ordinary skill in the art at the time of invention to modify the air feeds and partitions to achieve laminar flow for even temperature distribution. 
Ritter further teaches that the wall elements that project slightly beyond the air feeds (Col. 5 Line 74-Col. 6 Line 1) but Modified Pesonen does not teach that the distance between the wall elements and the glass pane be no more than 10 mm. In related slit nozzle air-cooling glass art, Letemps teaches of tubular nozzles at 5 to 15 mm away from the glass sheet (Col. Line 54-57) and an embodiment of substituting the tubular nozzles with slit nozzles (Col. 5 Line 5-16). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected a distance between the wall element and the glass between 5 and 15 mm that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pesonen et al (EP-0968970-B1, English translation provided by Espacenet), Yoshizawa (JP-2004067416-A, English translation provided by Espacenet), Ritter et al (US-3672861-A), and Letemps et al (US-4773926-A) as applied to claim 4 and further in view of Wang (CN-108298802-A, English translation provided by Espacenet).
Regarding claim 5, according to modified Pesonen of claim 4, Pesonen is silent on the construction of their roller. In related cooled air on conveyed glass plate art, Wang teaches of a similar setup with wall elements/partitions in which the roller is wrapped in aramid rope (p. 1 Line 20-22, p. 2 Line 16-20) for its thermal properties and reduced contact area. It would be obvious to one of ordinary skill in the art at the time of invention to wrap the rollers for its high temperature capability and reduction of contact area. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-4236909-A, US-5011525-A, EP-0558912-A1, CN-108298802-A teach of wall elements and roller partitions to change the flow of air in a quenching process.
US-20060121281-A1 teaches that nozzles can be 3mm to 80mm away from the glass surface.
US-5647882-A and FR-2498174-A1 teaches continuous tapering flow channel for slit nozzles
WO-03101898-A1 teaches of coating the rollers in Kevlar
US-7383700-B2 and GB-2094290-A teaches of recirculating air/fluid in a cooling system for heat treating glass sheets
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741